Citation Nr: 1403419	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-32 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

J. All, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2011, the Veteran testified at a Board hearing at the RO in St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file.

In July 2011, the Board remanded the appeal for additional development.  In June 2012, the RO issued a supplemental statement of the case (SSOC) denying the Veteran's claims.  As will be discussed below, the Board must again remand the issues because the claims file does not reflect substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss, which he maintains is the result of exposure to hazardous noise from aircraft during active service.  Exposure to hazardous noise during service has been conceded based on the Veteran's military occupational specialty (MOS) as an aircraft mechanic.  See May 2008 VA examination report.  The Veteran also seeks service connection for vertigo.

The July 2011 remand directed the RO to obtain a VA examination to determine the nature and etiology of the Veteran's hearing loss.  Specifically, the examiner was asked to provide an opinion as to whether the Veteran's hearing loss was at least as likely as not related to service.  In formulating an opinion, the examiner was reminded to look not only at the Veteran's hearing thresholds at separation, but also throughout service, as a decrease "may have led to any current hearing loss disability."

After conducting an appropriate examination, the audiologist diagnosed the Veteran with sensorineural hearing loss in the left and right ears.  The audiologist, however, opined that the Veteran's hearing loss was not at least as likely as not caused by or the result of an event in military service.  This opinion was based on the Veteran's use of ear protection while working near aircraft and five audiograms that show "entirely normal" hearing throughout service.

The audiologist's opinion, however, failed to address the permanent threshold shift in the Veteran's left ear at 3000 hertz, and instead characterized his hearing as entirely normal.  As was stated in the July 2011 remand, it is not necessary that a hearing loss disability for VA purposes be found during service or at separation; evidence that the Veteran's hearing ability decreased over his active duty period is enough to raise the possibility of service connection.

The July 2011 remand also requested an opinion as to whether the Veteran's vertigo-like symptoms, including frequent falls and general unsteadiness are at least as likely as not related to service, or were caused or chronically worsened by his hearing loss or service-connected tinnitus.  In response, the audiologist stated she was "not a medical provider qualified to examine the Veteran for his imbalance."  

Rather than arrange for an appropriately qualified physician to examine the Veteran and provide the requested opinion, the RO denied the claim without further development.  See June 2012 SSOC.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 270.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4) (2013).

Thus, because the audiologist's hearing loss opinion was inadequate, and because the Veteran was not afforded an appropriate examination for his vertigo-like symptoms, the Board must remand for additional development.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's hearing loss claim to the August 2011 VA audiologist for an addendum opinion.  (If the audiologist is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file, and a copy of this remand, must be provided to and reviewed by the audiologist.

After reviewing the record, the audiologist should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current hearing loss had its clinical onset in service or is otherwise related to service, including the conceded in-service noise exposure.  In offering this opinion, the audiologist should discuss the significance of any threshold shifts in the Veteran's hearing acuity during service, as documented by the in-service audiograms.  The audiologist should specifically comment on whether the threshold shift seen in the Veteran's left ear at 3000 Hertz represents the onset of his current hearing loss.  (Note: The test results must be converted to ISO-ANSI standards.)

A full rationale must be provided for all opinions expressed.  In formulating any opinion, the audiologist should take into account the Veteran's reports of his history, the conceded in-service noise exposure, and his current symptoms.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms, especially any continuity of symptoms since service, should be set forth in detail.  

If the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss is connected to military service, the audiologist must provide specific reasons for any such finding.

2.  Schedule the Veteran for a VA examination by a suitably qualified physician to determine the nature, extent, and etiology of his claimed vertigo.  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's vertigo, which is characterized by frequent falls and general unsteadiness, had its clinical onset in service or is otherwise related to service, or was caused by or chronically worsened by the Veteran's bilateral hearing loss and/or service-connected tinnitus.
A full rationale must be provided for all opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  In formulating any opinion, the examiner is instructed to specifically comment on any statements from the Veteran regarding the onset and chronicity of symptoms.  The medical reasons for accepting or rejecting the Veteran's report should be set forth in detail.

3. After the requested opinions have been obtained, they should be reviewed to ensure that they comply with the directives of this remand.  If an opinion is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, after completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If a benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

No action is required of the Veteran until he is notified by the VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


